                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

MARK N. BEGLEY,               )       CIVIL 16-00350 LEK-KJM
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
COUNTY OF KAUAI, KAUAI POLICE )
DEPARTMENT, DARRYL PERRY, ROY )
ASHER, MICHAEL CONTRADES AND )
DOE DEFENDANTS 16-100,        )
                              )
          Defendants.         )
______________________________)


         ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
         REGARDING ORDER DENYING DEFENDANT MICHAEL CONTRADES’
              MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED
               COMPLAINT FILED HEREIN ON AUGUST 31, 2018

             On September 14, 2018, Defendant Michael Contrades, in

his individual capacity (“Contrades”), filed his Motion to

Dismiss Plaintiff’s Third Amended Complaint Filed Herein on

August 31, 2018 (“Motion to Dismiss”).    [Dkt. no. 360.]    On

December 27, 2018, this Court issued an order that, inter alia,

denied the Motion to Dismiss (“12/27/18 Order”).     [Dkt.

no. 434.1]    Before the Court is Contrades’s motion for

reconsideration of the 12/27/18 Order (“Motion for

Reconsideration”), filed on January 10, 2019.      [Dkt. no. 443.]

Plaintiff Mark N. Begley (“Plaintiff”) filed his memorandum in




     1   The 12/27/18 Order is also available at 2018 WL 6816045.
opposition on January 24, 2019, and Contrades filed his reply on

February 6, 2019.   [Dkt. nos. 448, 460.]   The Court has

considered the Motion for Reconsideration as a non-hearing

matter pursuant to Rule LR7.2(e) of the Local Rules of Practice

for the United States District Court for the District of Hawaii

(“Local Rules”).    Contrades’s Motion for Reconsideration is

hereby denied for the reasons set forth below.

                             BACKGROUND

          The relevant factual and procedural background of this

case is set forth in the 12/27/18 Order, which denied

Contrades’s Motion to Dismiss in its entirety.   Plaintiff’s

claims against Contrades are: aiding and abetting, inciting,

compelling, or coercing retaliation, under Haw. Rev. Stat.

Chapter 368 and § 378-2(a)(3) (“Count II”); and intentional

infliction of emotional distress (“IIED” and “Count IV”).

[Third Amended Complaint, filed 8/31/18 (dkt. no. 349), at

¶¶ 133-36, 142-44.]   The denial of Contrades’s Motion to Dismiss

was based on numerous rulings, only one of which is at issue in

the Motion for Reconsideration.   This Court ruled that, as to

Count II and Count IV, the Third Amended Complaint’s factual

allegations – in particular paragraphs 122.f, r, t, v, w, x –

stated a plausible basis to support a finding that Contrades was

not entitled to qualified immunity/conditional privilege because



                                  2
Contrades acted with malice.   12/27/18 Order, 2018 WL 6816045,

at *4-6.

           In the Motion for Reconsideration, Contrades argues

reconsideration is necessary because: 1) the Third Amended

Complaint does not allege Contrades acted with a state of mind

or an intent that rose to the level of malice; and

2) Contrades’s email communication described in the cited

portions of paragraph 122 cannot support a finding of malice

because Contrades’s actions related to those emails were

motivated by a proper purpose.

                            DISCUSSION

           Contrades brings his Motion for Reconsideration

pursuant to Local Rule 60.1(c), which states: “Motions for

reconsideration of interlocutory orders may be brought only upon

the following grounds . . . (c) Manifest error of law or fact.”

This Court has previously stated a motion for reconsideration

           “must accomplish two goals. First, a motion for
           reconsideration must demonstrate reasons why the
           court should reconsider its prior decision.
           Second, a motion for reconsideration must set
           forth facts or law of a strongly convincing
           nature to induce the court to reverse its prior
           decision.” See Davis v. Abercrombie, Civil
           No. 11-00144 LEK-BMK, 2014 WL 2468348, at *2 (D.
           Hawaii June 2, 2014) (citation and internal
           quotation marks omitted). . . . “Mere
           disagreement with a previous order is an
           insufficient basis for reconsideration.” Davis,
           2014 WL 2468348, at *3 n.4 (citations and
           internal quotation marks omitted).


                                 3
Heu v. Waldorf=Astoria Mgmt. LLC, CIVIL 17-00365 LEK-RLP, 2018

WL 2011905, at *1 (D. Hawai`i Apr. 30, 2018) (alteration in Heu)

(some citations omitted).

          The arguments Contrades makes in the Motion for

Reconsideration – that Plaintiff failed to plead sufficient

factual allegations regarding malice and that Contrades’s

actions had a proper purpose – were raised in connection with

the Motion to Dismiss and considered by this Court.   See, e.g.,

Mem. in Supp. of Motion to Dismiss at 12 (“There is nothing in

the Third Amended Complaint to indicate that Contrades’ actions

were not within the parameters of his duties as Deputy Chief.”);

id. at 24-25 (arguing Plaintiff “cannot, as a matter of law,

state any viable claim against Contrades that demonstrate [sic]

malice that resulted in an adverse employment action”).

Contrades merely disagrees with this Court’s analysis of the

factual allegations in the Third Amended Complaint and with this

Court’s conclusions regarding the legal issues presented in the

Motion to Dismiss.   Contrades’s disagreement does not constitute

a ground for reconsideration of the 12/27/18 Order.   See Davis,

2014 WL 2468348, at *3 n.4.   Further, to the extent that

Contrades argues other evidence shows he did not act with malice

and/or his actions had a legitimate purpose, nothing in the

12/27/18 Order prevents him from revisiting the qualified

immunity/conditional privilege issue in a motion for summary

                                 4
judgment and/or at trial.   Contrades has failed to present any

ground that warrants reconsideration of the 12/27/18 Order.

                              CONCLUSION

          On the basis of the foregoing, Contrades’s January 10,

2019 Motion for Reconsideration Regarding Order Denying

Defendant Michael Contrades’ Motion to Dismiss Plaintiff’s Third

Amended Complaint Filed Herein on August 31, 2018 is HEREBY

DENIED.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, March 7, 2019.




MARK N. BEGLEY VS. COUNTY OF KAUAI, ET AL.; CV 16-00350 LEK-KJM;
ORDER DENYING DEFENDANT'S MOTION FOR RECONSIDERATION REGARDING
ORDER DENYING DEFENDANT MICHAEL CONTRADES' MOTION TO DISMISS
PLAINTIFF'S THIRD AMENDED COMPLAINT FILED HEREIN ON AUGUST 31,
2018



                                  5
